Citation Nr: 1316111	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  09-04 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to March 24, 2010, and a rating in excess of 20 percent from March 24, 2010, for lumbar strain with degenerative disc disease at L4-5 and L5-S1.

2.  Entitlement to an initial rating in excess of 20 percent for bursitis of the right hip.

3.  Entitlement to an initial rating in excess of 50 percent for pain disorder, major depressive disorder, generalized anxiety disorder, and panic disorder with agoraphobia.

4.  Entitlement to an initial rating in excess of 10 percent for retropatellar pain syndrome of the right knee.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right ankle.

6.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left ankle.

7.  Entitlement to an initial rating in excess of 10 percent for metatarsalgia of the right hand.

8.  Entitlement to an initial rating in excess of 10 percent for metatarsalgia of the left hand.

9.  Entitlement to an initial rating in excess of 10 percent for right shoulder tendonopathy.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and C.H.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to June 2002.
This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing has been associated with the claims file.

The Veteran claims entitlement to a TDIU.  Accordingly, the issue of TDIU is part and parcel of the determination of the initial ratings for the Veteran's service-connected disabilities and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).

At the March 2013 Board hearing, the Veteran's representative asserted that the Veteran had been treated for his psychiatric disorder at least since 2005 and that he filed a claim for a psychiatric disorder in 2007.  Thus, the Veteran's representative raised the issue of entitlement to an effective date prior to April 7, 2010 for the award of service connection for pain disorder, major depressive disorder, generalized anxiety disorder, and panic disorder with agoraphobia, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to increased ratings for lumbar strain with degenerative disc disease at L4-5 and L5-S1, for bursitis of the right hip, for pain disorder, major depressive disorder, generalized anxiety disorder, and panic disorder with agoraphobia, for retropatellar pain syndrome of the right knee, for degenerative joint disease of the right and left ankle, for metatarsalgia of the right and left hand, and for right shoulder tendonopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The evidence of record reflects that the Veteran's service-connected disabilities preclude him from securing and maintaining gainful employment.


CONCLUSION OF LAW

The criteria for an award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.16 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to a TDIU, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. TDIU benefits are granted only when the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

TDIU may also be granted when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the veteran's background including employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to age or to impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

Service connection is currently in effect for lumbar strain with degenerative disc disease at L4-5 and L5-S1, rated as 20 percent disabling; bursitis of the right hip, rated as 20 percent disabling; pain disorder, major depressive disorder, generalized anxiety disorder, and panic disorder with agoraphobia, rated as 50 percent disabling; retropatellar pain syndrome of the right knee, rated as 10 percent disabling; degenerative joint disease of the right ankle, rated as 10 percent disabling; degenerative joint disease of the left ankle, rated as 10 percent disabling; metatarsalgia of the right hand, rated as 10 percent disabling; metatarsalgia of the left hand, rated as 10 percent disabling; and right shoulder tendonopathy, rated as 10 percent disabling.

The Veteran's combined schedular rating is 80 percent disabling.  Thus, the pertinent schedular criteria based on rating percentages have been met.  38 C.F.R. § 4.16(a).

Further, based on the totality of the evidence, and applying the doctrine of reasonable doubt, the Board finds that the evidence of record shows that the Veteran is unable to follow a substantially gainful occupation consistent with his education and occupational history due to his service-connected disabilities.  

A March 2010 VA spine examination report noted that the Veteran's usual occupation was laborer.  He was currently employed in security work part time for less than a year.  His occupational history included car cleaner, security guard, carpet cleaning/restoration, plant/factory worker, and pizza delivery.  The examiner found that the Veteran's lumbar strain with degenerative disc disease had significant effects on usual occupation due to decreased mobility, problems with lifting and carrying, and pain.  Concerning this, the Veteran reported that there were days when he would like to call off due to pain but he could not.

A March 2010 VA joints examination further noted that the Veteran's right hip bursitis and degenerative joint disease of the bilateral ankles each had significant effects on usual occupation due to decreased mobility and pain.  The right hip disability caused problems with lifting and carrying and the Veteran reported that he had wanted to miss work due to the right hip pain but he could not.  The bilateral ankle disability caused problems with stairs.  The examiner noted that the right shoulder tendonopathy and right knee retropatellar pain syndrome did not have significant effects on usual occupation.

In regard to the level of occupational impairment due to the Veteran's service-connected psychiatric disability, a March 2010 VA psychiatric examination found that the Veteran's mental disorder signs and symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only during period of significant stress.  In particular, the examiner noted that the Veteran's concentration difficulties could interfere with learning new tasks and ability to meet short term timeliness.  Additionally, in an April 2010 private psychological assessment report, the Veteran reported mild issues with handling stress and demands of his job.  He was currently working as a mall security guard and was also self-employed.  He related that he became very anxious when he must intervene with crowd issues and that he was unable to perform labor-intensive jobs given his physical limitations.  He never received a warning, reprimand, suspension, or termination, and he had no problems appropriately interacting with his supervisors or coworkers.

In his Form 21-8940 dated August 2012, the Veteran indicated that he became too disabled to work since June 15, 2012.  He stated that he had to do a lot of walking but his joints, back and feet hurt every day.  He reported that he worked in security, labor, carpet cleaning, and pizza delivery in the previous five years.  He graduated high school and did not have any other education or training.

At his March 2013 hearing before the Board, the Veteran testified that he had problems with sitting for a long time due to his hip and back conditions.  He would have to get up every 20 minutes and change positions.  However, it was hard to get up from a sitting position because he became very stiff and the pain was unbearable.  He also stated that he had to quit his security job because he could not stand or walk for a long time due to his knee condition and severe pain in the feet.  He could probably walk only a block.  His knee and hip would pop out and he had to twist and crack the joints before he could even start moving or they would lock up.  The Veteran further testified that he had manipulation problems with his hands because his fingers cramped in, which affected his ability to write or type.  The Veteran's wife testified that there are numerous occasions where the Veteran experienced unbearable pain at work and called her to pick him up from work and take him to emergency treatment to his multi-joint problems.

The Board observes that the Veteran's occupational experience is limited to physical work as he mostly worked as a laborer since service separation and he did not have any other education or training.  During his March 2013 Board hearing, the Veteran stated that he retired in June 2012 when he was not able to meet the physical demands of his job due to his various service-connected orthopedic disabilities, in particular, low back, hip, knee, bilateral ankle, and bilateral hand disabilities.  In this regard, the Board finds that the Veteran's statements are competent and credible evidence of the effects of his service-connected disabilities on his occupational functioning.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant).  Furthermore, the medical opinions of record reflect that the Veteran's lumbar spine disability, right hip disability, and bilateral ankle disability each had significant effects on his usual occupation due to pain and decreased mobility.

Accordingly, while there is no opinion addressing all of the Veteran's service-connected disabilities, in determining whether those disabilities preclude gainful employment, considering the lay statements, as well as the medical evidence of record regarding the severe functional impairments exhibited by some of his service-connected disabilities, as well as his educational and employment history, the Board finds that the Veteran was unable to follow a substantially gainful occupation due to his service-connected disabilities.  Accordingly, a TDIU is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In this case, the Veteran last underwent VA examinations in March 2010 in conjunction with the claims on appeal.  At his March 2013 hearing before the Board, the Veteran testified that the symptoms related to all of his service-connected disabilities had worsened since those VA examinations.  In particular, he reported increased pain and stiffness and decreased mobility with respect to his orthopedic disabilities.  The Veteran also testified that sciatic nerve involvement with regard to his service-connected low back disability.  As such, the Veteran is entitled to new VA examinations where there is evidence, including his statements, that his service-connected disabilities have worsened since the last examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  Accordingly, additional VA examinations are required to provide a current picture of the Veteran's service-connected disabilities, at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 (2012).

Additionally, the record reflects that the Veteran has received treatments at the Louis A. Johnson VA Medical Center (VAMC), at least, from January 2005 through November 2012.  However, the claims file does not contain these records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should obtain and associate with the claims file all outstanding VA treatment records.

Finally, at the March 2013 Board hearing, the Veteran indicated that he had recently received private chiropractic care for his hip and back conditions from Dr. Anna Hughes.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Therefore, the Veteran's most medical records from his chiropractor must be obtained and associated with the claims file before the Board can proceed with the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from the Louis A. Johnson VAMC in Clarksburg, West Virginia and any associated outpatient clinics dated from January 2005 to the present.

2.  Obtain and associate with the record all the Veteran's records from his private chiropractor, Dr. Anna Hughes.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Schedule the Veteran for a VA joints examination to determine the current severity of his service-connected right hip, right knee, bilateral ankles, bilateral hands, and right shoulder disabilities.

The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

All ranges of motion involving the right hip, right knee, bilateral ankles, bilateral hands and right shoulder joints should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's right hip, right knee, bilateral ankle, bilateral hand, or right shoulder disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right hip, right knee, bilateral ankle, bilateral hand, or right shoulder disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

With respect to the right knee disability, the examiner should indicate whether the Veteran has recurrent subluxation or lateral instability of the right knee and, if so, its severity.

With respect to the bilateral ankle disability, the examiner should provide an opinion as to whether any limitations of motion seen on examination, taking into account the Veteran's pain, is best characterized as moderate or marked.  The examiner should also indicate whether there is malunion of the os calcis or astragalus and, if so, if it is best characterized as a moderate deformity or a marked deformity; whether the Veteran has had an astragalectomy; or whether there is malunion of the tibia and fibula with slight, moderate, or marked ankle disability or nonunion of the tibia and fibula requiring a brace.

With respect to the bilateral hand disability, the examiner should include the range of motion for each digit, expressed in degrees, and specify whether there is a gap between the index and/or long fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible and, if so, whether that gap is one inch (2.5 centimeters) or more.

With respect to the right shoulder disability, the examiner should indicate whether the Veteran has loss of head of, nonunion of, fibrous union of, or recurrent dislocation of (at the scapulohumeral joint), or malunion of the right humerus and if so, if it is best characterized as moderate or marked deformity; or whether there is dislocation of, nonunion of, or malunion of the right clavicle or scapula.

4.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected lumbar spine disability must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar spine disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected lumbar spine disability must be identified, including any numbness of the legs.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

5.  Schedule the Veteran for a VA mental disorder examination that addresses the current nature and severity of his pain disorder, major depressive disorder, generalized anxiety disorder, and panic disorder with agoraphobia.  All necessary tests should be conducted.  The examination should be conducted in accordance with the VA rating criteria, and specifically address the level of social and occupational impairment resulting from the Veteran's pain disorder, major depressive disorder, generalized anxiety disorder, and panic disorder with agoraphobia.  A Global Assessment of Functioning (GAF) score should be provided, if possible.

6.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

7.  After undertaking the development above, readjudicate the Veteran's increased rating claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


